REVOLVING LINE OF CREDIT NOTE

﻿

$125,000,000.00Conshohocken, Pennsylvania May 22, 2019

﻿

FOR VALUE RECEIVED, the undersigned GLOBUS MEDICAL, INC. and GLOBUS MEDICAL
NORTH AMERICA, INC. ("Borrower")promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Bank") at its office at MAC Y1392-080 , 300
Barr Harbor Drive, 8111  Floor   , Suite 850, Conshohocken, Pennsylvania 19428,
or at such other place as the holder hereof may designate, in lawful money of
the United States of America and in immediately available funds, the principal
sum of One Hundred Twenty-Five Million Dollars ($125,000,000.00), or so much
thereof as may be advanced and be outstanding pursuant to the terms of the
Credit Agreement, as defined herein, with interest thereon, to be computed on
each advance from the date of its disbursement as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a)"Daily One Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.

(b)"LIBOR" means (i) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR Periods, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as published by the ICE Benchmark Administration Limited, a
United Kingdom company, at approximately 11:00 a.m., London time, two London
Business Days prior to the first day of such LIBOR Period (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation), or (ii) for the purpose of calculating effective rates of
interest for loans making reference to Daily One Month LIBOF{ the rate of
interest per annum determined by Bank based on the rate for United States dollar
deposits for delivery of funds for one (1) month as published by the ICE
Benchmark Administration Limited, a United Kingdom company, at approximately
11:00 a.m., London time, or, for any day not a London Business Day, the
immediately preceding London Business Day (or if not so published, then as
determined by Bank from another recognized source or interbank quotation);
provided, however, that if LIBOR determined as provided above would be less than
zero percent (0.0%), then LIBOR shall be deemed to be zero percent (0.0%).

(c)"LIBOR Period" means a period commencing on a New York Business Day and
continuing for one (1) or three (3) months, as designated by Borrower, during
which all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided however, that (i) no LIBOR
Period may be selected for a principal amount less than One Hundred Thousand
Dollars ($100,000.00), (ii) if the day after the end of any LIBOR Period is not
a New York Business Day (so that a new LIBOR Period could not be selected by
Borrower to start on such day), then such LIBOR Period shall continue up to, but
shall not include, the next New York Business Day after the end of such LIBOR
Period , unless the result of such extension would be to cause any immediately
following LIBOR Period to begin in the next calendar month in which event the
LIBOR Period shall continue up to. but shall not include the New York Business
Day immediately preceding the last day of such LIBOR Period, and (iii) no LIBOR
Period shall extend beyond the scheduled maturity date hereof.

(d)"London Business Day" means any day that is a day for trading by and between
banks in dollar deposits in the London interbank market.

(e)"New York Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in New York are authorized or required by law to
close.

(f)"State Business Day" means any day except a Saturday, Sunday or any other day
on which commercial banks in the jurisdiction described in "Governing Law"
herein are authorized or required by law to close.





--------------------------------------------------------------------------------

 

﻿

INTEREST:

(a)Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (i) at a
fluctuating rate per annum determined by Bank to be seventy-five hundredths
percent (0.75%) above Daily One Month LIBOR in effect from time to time, or (ii)
at a fixed rate per annum determined by Bank to be seventy-five hundredths
percent (0.75%) above LIBOR in effect on the first day of the applicable LIBOR
Period. Bank is hereby authorized to note the date, principal amount and
interest rate applicable thereto and any payments made thereon on Bank's books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.

(b)Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR for a LIBOR Period, it may be continued by
Borrower at the end of the LIBOR Period applicable thereto so that all or a
portion thereof bears interest determined in relation to Daily One Month LIBOR
or to LIBOR for a new LIBOR Period designated by Borrower, (ii) at any time any
portion of this Note bears interest determined in relation to Daily One Month
LIBOR, Borrower may convert all or a portion thereof so that it bears interest
determined in relation to LIBOR for a LIBOR Period designated by Borrower, and
(iii) at the time an advance is made hereunder, Borrower may choose to have all
or a portion thereof bear interest determined in relation to Daily One Month
LIBOR or to UBOR for a LIBOR Period designated by Borrower.

To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m. in the jurisdiction described in "Governing Law" herein on a
State Business Day at least two State Business Days prior to the first day of
the LIBOR Period, or at a later time during such State Business Day if Bank, at
its sole discretion, accepts Borrower's notice and quotes a fixed rate to
Borrower. Such notice shall specify: (A) the interest rate option selected by
Borrower, (8) the principal amount subject thereto, and (C) for each LIBOR
selection, the length of the applicable LIBOR Period. If Bank has not received
such notice in accordance with the foregoing before an advance is made hereunder
or before the end of any LIBOR Period, Borrower shall be deemed to have made a
Daily One Month LIBOR interest selection for such advance or the principal
amount to which such LIBOR Period applied. Any such notice may be given by
telephone (or such other electronic method as Bank may permit) so long as it is
given in accordance with the foregoing and, with respect to each LIBOR
selection, if requested by Bank, Borrower provides to Bank written confirmation
thereof not later than three State Business Days after such notice is given.
Borrower shall reimburse Bank immediately upon demand for any loss or expense
(including any loss or expense incurred by reason of the liquidation or
redeployment of funds obtained to fund or maintain a LIBOR borrowing) incurred
by Bank as a result of the failure of Borrower to accept or complete a LIBOR
borrowing hereunder after making a request therefor. Any reasonable
determination of such amounts by Bank shall be conclusive and binding upon
Borrower. Should more than one person or entity sign this Note as a Borrower,
any notice required above may be given by any one Borrower acting alone, which
notice shall be binding on all other Borrowers.

(c)Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed -by-tt:ie-1:eder al
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.

(d)Default Interest. The Bank shall have the option in its sole and absolute
discretion to have the outstanding principal balance of this Note bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to four percent (4%) above the rate of interest from time to
time applicable to this Note (i) from and after the maturity date of this Note;
(ii) from and after the date prior to the maturity date of



--------------------------------------------------------------------------------

 

this Note when all principal owing hereunder becomes due and payable by
acceleration or otherwise; and/or (iii) upon the occurrence and during the
continuance of any Event of Default.

BORROWING AND REPAYMENT:

(a)Borrowing and Repayment of Principal. Borrower may from time to time during
the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above.
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder. The outstanding principal balance of this Note
shall be due and payable in full on May 31, 2020.

(b)Payment of Interest. Interest accrued on this Note shall be payable on the
first day of each month, commencing June 1, 2019, and on the maturity date set
forth above.

(c)Advances. Advances hereunder, to the total amount of the principal sum stated
above, may be made by the holder at the written request of (i) the PRESIDENT,
CFO or any   one acting alone, who are authorized, in writing signed by the
PRESIDENT or CFO and addressed to the Bank, to request advances and direct the
disposition of any advances until written notice of the revocation of such
authority is received by the holder at the office  designated above; Borrower
shall furnish to holder documentation satisfactory to holder of the incumbency
of any person at any time upon holder's request, or (ii) any person, with
respect to advances deposited to the credit of any deposit account of Borrower,
which advances, when so deposited, shall be conclusively presumed to have been
made to or for the benefit of Borrower regardless of the fact that persons other
than those authorized to request advances may have authority to draw against
such account and holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.

(d)Application of Payments.  Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to Daily One Month LIBOR, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest LIBOR Period   first.

PREPAYMENT:

(a)Daily One Month LIBOR. Borrower may prepay principal on any portion of this
Note which bears interest determined in relation to the Daily One Month LIBOR
rate at any time, in any amount and without penalty.

(b)LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of One Hundred Thousand Dollars ($100,000.00); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:

(i)Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the LIBOR Period applicable thereto.

(ii)Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.

(iii)If the result obtained in (ii) for any month is greater than zero, discount
that difference by LIBOR used in (ii) above.





--------------------------------------------------------------------------------

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Daily
One Month LIBOR rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).

(c)Application of Prepayments.  If principal under this Note is payable in more
than one installment, then any prepayments of principal shall be applied to the
most remote principal installment or installments then unpaid.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated May 3, 2016, as amended
from time to time (the "Credit Agreement"). Any default in the payment or
performance of any obligation under this Note, or any defined event of default
under the Credit Agreement, shall constitute an "Event of Default" under this
Note.

MISCELLANEOUS:

(a)Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, if any, or upon the
occurrence of any Event of Default, the  holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to
be immediately due and payable without presentment, demand, notice  of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit  hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of
all  payments, advances, charges, costs and expenses,  including reasonable
attorneys' fees (to include outside counsel fees and all allocated costs of the
holder's in-house counsel), expended or incurred by the holder in connection
with the enforcement of the holder's rights  and/or the collection of any
amounts which become due to   the holder under this Note whether or not suit is
brought, and the prosecution or defense of any action in any way related to this
Note, including without limitation, any action for declaratory  relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person} relating to
Borrower or any other person or entity.

(b)Collateral Exclusion. No lien or security interest created by or arising
under any deed of trust, mortgage, security deed, or similar real estate
collateral agreement ("Lien Document'') shall secure the Note Obligations unless
such Lien Document specifically describes the promissory note(s), instrument(s)
or agreement(s) evidencing Note Obligations as a part of the indebtedness
secured thereby. This exclusion shall apply notwithstanding (i) the fact that
such Lien Document may appear to secure the Note Obligations by virtue of a
cross­ collateralization provision or other provisions expanding the scope of
the secured obligations, and (ii) whether such Lien Document was entered into
prior to, concurrently with, or after the date hereof. As used herein, "Note
Obligations" means any obligations under this Note, as amended, extended,
renewed, refinanced, supplemented or otherwise modified from time to time, or
under any other evidence of indebtedness that has been modified, renewed
or extended in whole or in part by this Note, as amended, extended, renewed,
refinanced, supplemented or otherwise modified from time to time.

(c)Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(d)Governing Law. This Note shall be governed by and construed in accordance
with the laws of Pennsylvania, but giving effect to federal laws applicable to
national banks, without reference to the conflicts of law or choice of law
principles thereof.

(e)Effective Date. The effective date of this Note shall be the date that Bank
has accepted this Note and all conditions to the effectiveness of the Credit
Agreement have been fulfilled to Bank's satisfaction. Notwithstanding the
occurrence of the effective date of this Note, Bank shall not be obligated to
extend credit under this Note until all conditions to each extension of credit
set forth in the Credit Agreement have been fulfilled to Bank's satisfaction.





--------------------------------------------------------------------------------

 

(f)Business Purpose. Borrower represents and warrants that all loans evidenced
by this Note are for a business, commercial, investment, or other similar
purpose and not primarily for a personal, family or household use.

(g)WARRANT OF ATTORNEY TO CONFESS JUDGMENT. BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT
OF RECORD, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR AND
CONFESS JUDGMENT AGAINST BORROWER FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE
UNDER THIS NOTE, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY
OF EXECUTION AND WITH AN AMOUNT EQUAL TO FIFTEEN PERCENT (15%) OF THE AMOUNT OF
SUCH JUDGMENT, BUT NOT LESS THAN TEN THOUSAND DOLLARS ($10,000.00), ADDED FOR
ATTORNEYS' COLLECTION FEES. TO THE EXTENT PERMITTED BY LAW, BORROWER RELEASES
ALL ERRORS IN SUCH PROCEEDINGS. IF A COPY OF THIS NOTE, VERIFIED BY AFFIDAVIT BY
OR ON BEHALF OF THE HOLDER OF THIS NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT
SHALL NOT BE NECESSARY TO FILE THEORIGINAL NOTE AS A WARRANT OF ATTORNEY. THE
AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST BORROWER SHALL
NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN
AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS NOTE SHALL BE A
SUFFICIENT WARRANT THEREFORE. THE HOLDER HEREOF MAY CONFESS ONE OR MORE
JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE
AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE BEEN
CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME AMOUNT.  IN THE EVENT ANY
JUDGMENT CONFESSED AGAINST BORROWER HEREUNDER IS STRICKEN OR OPENED UPON
APPLICATION BY OR ON BORROWER'S BEHALF FOR ANY REASON, THE HOLDER IS HEREBY
AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST
BORROWER FOR ANY PART OR ALL OF THE AMOUNTS OWING HEREUNDER, AS PROVIDED FOR
HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS IN SUCH PRIOR PROCEEDINGS.

﻿

IN WITNESS WHEREOF, the undersigned has executed this Note as a sealed
instrument to be effective as of the effective date set forth herein.

GLOBUS MEDICAL, INC.

By: /s/ DANIEL SCAVILLA(SEAL)

DANIEL SCAVILLA, CFO

﻿

GLOBUS MEDICAL NORTH AMERICA, INC.

By: /s/ DANIEL SCAVILLA(SEAL)

DANIEL SCAVILLA, CFO

﻿

﻿

 

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO CREDIT AGREEMENT

﻿

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated May 22, 2019, is
entered into by and between GLOBUS MEDICAL, INC., a Delaware corporation and
GLOBUS MEDICAL NORTH AMERICA, INC., a Pennsylvania corporation (each
individually, a "Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank"). Each reference herein to "Borrower" shall mean each and every party,
collectively and individually, defined above as a Borrower.

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated May
3, 2016, as amended from time to time ("Credit Agreement").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1.Section 1.1. (a) is hereby amended by deleting "May 31, 2019" as the last day
on which Bank will make advances under the Line of Credit, and by substituting
for said date "May 31, 2020". Any promissory note delivered in connection with
this Amendment shall replace and be deemed the Line of Credit Note defined in
and made pursuant to the Credit Agreement.

2.Section 4.2. is hereby deleted in its entirety, and the following substituted
therefor:

"SECTION 4.2.ACCOUNTING RECORDS.

Maintain adequate books and records in accordance with generally accepted
accounting principles consistently applied, and permit any representative of
Bank, at any reasonable time, to inspect, audit and examine such books and
records, to make copies of the same, and to inspect the properties of Borrower.
If at any time any change in generally accepted accounting principles would
affect the computation of any covenant (including the computation of any
financial covenant) and/or pricing grid set forth in this Agreement or any other
Loan Document, Borrower and Bank shall negotiate in good faith to amend such
covenant and/or pricing grid to preserve the original intent in light of such
change; provided, that, until so amended, (i) such covenant and/or pricing grid
shall continue to be computed in accordance with the application of generally
accepted accounting principles prior to such change and (ii) Borrower shall
provide to Bank a written reconciliation in form and substance reasonably
satisfactory to Bank, between calculations of such covenant and/or pricing
grid made before and after giving effect to such change in generally accepted
accounting principles."

3.The effective date of this Amendment shall be the date that all of the
following conditions set forth in this Section have been satisfied, as
determined by Bank and evidenced by Bank's system of record. Notwithstanding the
occurrence of the effective date of this Amendment, Bank shall not be obligated
to extend credit under this Amendment or any other Loan Document until all
conditions to each extension of credit set forth in the Credit Agreement have
been fulfilled to Bank's satisfaction.

(a)Approval of Bank Counsel. All legal matters incidental to the effectiveness
of this Amendment shall be satisfactory to Bank's counsel.

﻿

(b)Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed by all parties:

﻿





--------------------------------------------------------------------------------

 

(i)This Amendment and each promissory note or other instrument or document
required hereby.

(ii)Notice of Waiver of Rights.

(iii)Such other documents as Bank may require under any other Section of this
Amendment.

﻿

(c)Regulatory and Compliance Requirements. All regulatory and compliance
requirements, standards and processes shall be completed to the satisfaction of
Bank.

4.Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment. This Amendment and the Credit Agreement shall be read together,
as one document.

5.Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

6.Borrower hereby covenants that Borrower shall provide to Bank from time to
time such other information as Bank may request for the purpose of enabling Bank
to fulfill its regulatory and compliance requirements, standards and processes.
Borrower hereby represents and warrants to Bank that all information provided
from time to time by Borrower or any Third Party Obliger to Bank for the purpose
of enabling Bank to fulfill its regulatory and compliance requirements,
standards and processes was complete and correct at the time such information
was provided and, except as specifically identified to Bank in a subsequent
writing, remains complete and correct today, and shall be complete and correct
at each time Borrower is required to reaffirm the representations and warranties
set forth in the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed as a sealed instrument and to be
effective as of the effective date set forth above.

﻿

WELLS FARGO BANK,

GLOBUS MEDICAL, INCNATIONAL ASSOCIATION

By: /s/ DANIEL SCAVILLA(SEAL)By: /s/ JOSEPH J. DEMARCO, JR.

DANIEL SCAVILLA, CFOJOSEPH J. DEMARCO, JR.,

SENIOR VICE PRESIDENT

﻿

GLOBUS MEDICAL NORTH AMERICA, INC.

By: /s/ DANIEL SCAVILLA(SEAL)

DANIEL SCAVILLA, CFO



--------------------------------------------------------------------------------